Case 2:21-cr-00174-NBF Document 1 Filed 04/21/21 Page 1 of 2

(oe

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

' Criminal No. LU -| 714

UNITED STATES OF AMERICA )
| v. "(18 U.S.C. §§ 1791 (@)(2) and 1791(b)(4))
WILLIAM KELLY PENN | |
INDICTMENT
COUNT ONE
The grand jury charges:

On or about February 20, 2021, in the Western District of Pennsylvania, the
defendant, WILLIAM KELLY PENN, an inmate in custody at the Butler County Prison, a prison,
institution, or facility in which persons are held in custody by direction of or pursuant to a contract
or agreement with the Attorney General, did knowingly and intentionally possess a prohibited
object, to wit: a phone or other obj ect used by a user of commercial mobile service (as defined in -
Section 332(d) of Title 47) in connection with such service.

In violation of Title 18, United States Code, Sections 1791(a)(2) and 1791(b)(4).

APR 24 2021

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

 
Case 2:21-cr-00174-NBF Document 1. Filed 04/21/21 Page 2 of 2

FORFEITURE ALLEGATION

The allegations contained in Count One of this Indictment are hereby re-alleged
and incorporated by reference, as though fully set forth herein, for the purpose of alleging forfeiture
pursuant to Title 18, United States Code, Section 4012. As a result of his commission of this
offense, defendant WILLIAM KELLY PENN, shall forfeit to the United States any and all
contraband seized on or about F ebruary 20, 2021, including, but not limited to, the following: one

SIM card displaying 8919601000 245307380 and one cellular telephone. |

A True Bill,

pel [olan

Foreperson

ave

- STEPHEN R. KAUFMAN
Acting United States Attorney
PA ID No. 42108 -
